Citation Nr: 9927388	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a spinal disorder.

2.  Entitlement to permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 30, 1973, 
to February 14, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The appellant's case was remanded for further 
development in August 1997.  It is again before the Board for 
appellate review.


FINDINGS OF FACT

1.  The appellant's spinal disability is not related to 
service.

2.  The appellant had 77 days of active duty from November 
30, 1973, to February 14, 1974, with 4 days allotted for 
travel time.  Total service time for pension purposes was 81 
days.  

3.  The appellant was not discharged because of a service-
connected disability, did not serve for a continuous 90 day 
period during a time of war, or during two separate periods 
of service during a time of war.


CONCLUSIONS OF LAW

1.  A spinal disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307 (1998). 

2.  Basic eligibility for entitlement to a nonservice-
connected pension is precluded by law.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R. §  3.3, 3.6 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Spinal Disability

Background

The service medical records reflect a November 1973 
enlistment physical examination and history were negative for 
any spinal disorder.  

The claimant was first treated for complaints of low back 
pain (LBP) in December 1973, when he reported with a three to 
four day history of pain.  There was no history of trauma.  
The impression was mild muscle spasm/strain.  He was again 
seen in sick call on January 21, 1974 with complaints of LBP 
for the past three days.  There was no obvious deformities or 
edema and no history of trauma.  The examiner reported an 
increased lordosis in the lumbar area with some spasm in the 
lumbar paraspinal muscles.  The impression was severe muscle 
strain, and he was referred for an orthopedic consultation.

The appellant was examined by an orthopedist on January 23, 
1974.  The examiner noted a history of LBP for one month.  He 
was noted to be a weightlifter but noted no specific event 
that might have caused his pain.  The appellant was noted to 
suggest that some possible back difficulty that may have 
existed prior to enlistment, however, he was unsure.  The 
examiner reported that x-rays were unclear but showed a 
possible L5-S1 narrowing.  A radiographic report, dated 
January 28, 1974, indicated mild narrowing of the L5-S1 
interspace.

The appellant returned to sick call on January 28, 1974.  He 
gave a history of back pain with muscle spasms for five to 
six months that developed gradually while weightlifting.  The 
diagnosis was mechanical LBP.  The claimant was seen again on 
January 30, 1974.  The examiner reported a history as "same 
as before.  The appellant complained of LBP that increased 
with lifting.  The examiner stated that the appellant had 
marked lumbar lordosis.  The examiner also stated that x-rays 
were negative except for increased lumbar lordosis.  The 
assessment was probable mechanical LBP secondary to lumbar 
lordosis, and this assessment was concurred upon review by a 
second physician.

The claimant was brought to the dispensary by ambulance on 
January 31, 1974.  He said that he had fallen out of his rack 
and injured himself.  The physical examination reported a 
limited range of motion with a notation that it was probably 
self-induced.  He was noted to have a heavily muscled frame.  
The claimant related that his drill instructor (DI) had made 
him carry a large rock for four miles and that he had had 
back pain ever since.  The examiner recorded that this was 
the fourth visit for back pain for "this poorly motivated 
marine."  It was also noted that the appellant readily 
admitted to wanting out of service.  The impression was 
mechanical LBP with marked overreaction.  The examiner 
recommended a consultation for a Depot Aptitude Board (DAB) 
and found the appellant fit for full duty.

The appellant was referred for evaluation.  A February 4, 
1974, psychiatric report stated that the claimant claimed 
various back ailments.  Although there was no medical 
substantiation, his current situation made him unable to 
expend effort constructively.  The examiner noted that the 
pain was not faked (unconscious).  An Aptitude Board Report 
on February 8, 1974, found that the appellant's condition 
existed prior to service and that it was not aggravated by 
service.  The Board included a medical member from the Naval 
Reserve.  Further, it was recommended that he be discharged 
by reason of unsuitability.  The recommendations of the board 
were approved and he was discharged on February 14, 1974.

Associated with the claims file are private treatment records 
from Donald R. Bernat, M.D., dated from June 1975 to April 
1992.  Included in the records are letter reports from Bruce 
M. Rothschild, M. D., Lynn M. Mikolich, M. D., and, Murali 
Guthikonda, M. D.  The appellant was first seen by Dr. Bernat 
in June 1975 when he was treated for a fractured right arm.  
A history of a back injury in service was noted without 
further description.  Postservice, the appellant was first 
treated for low back symptoms in February 1979 following a 
motor vehicle accident.  He was not treated again for a low 
back complaint until March 1987.  The appellant was first 
treated for problems with his cervical spine in August 1978 
when he complained of a two week history of neck stiffness.  
He had more neck pain following the February 1979 accident.  
He then had cervical spine surgery in June 1987.  The 
remainder of the clinical entries relate to prescription 
refills, physical examinations for different agencies, and 
treatment of complaints of neck pain following surgery and 
one occasion of back pain after he fell in May 1989.

Dr. Rothschild's April 1987 report recorded a history of the 
appellant falling into a crevice while inservice, and 
subsequently developing back pain.  The appellant also 
related a history of falling of off his rack onto his arm and 
that he had occasional loss of feeling in his right leg.  The 
appellant complained of back and neck pain that radiated into 
his right arm, and tender arm muscles.  Dr. Rothschild said 
that a review of x-rays revealed compression fractures in the 
thoracic spine and some slight neuroforamen narrowing in the 
cervical spine.  The pertinent impressions were back pain, 
perhaps related to the compression fractures, and possible 
myositis.  He said that symptomatology and findings were very 
difficult to assess in view of the affect.  He said that it 
was unclear why the appellant had been suffering compression 
fractures as they were uncommon in young black males.  Dr. 
Rothschild did not relate the appellant's disability to any 
incident of service.

Dr. Mikolich evaluated the appellant in April 1989.  She said 
that the appellant was status post surgical laminectomy of 
the cervical area in June 1988 [sic] for what appeared to 
have been a cervical stenosis with resultant myelopathy.  The 
appellant complained of weakness problems with his gait, 
difficulty with quick movements, and stiffness.  This was 
particularly noted in the lower extremities.  Dr. Mikolich's 
assessment was weakness, status post myelopathy secondary to 
cervical stenosis and status post cervical decompression.  

In a letter dated May 1989, Dr. Guthikonda indicated that he 
evaluated the appellant for continuing symptoms of 
"jumping" of the legs and stiffness.  He said that he had 
reviewed an April 1988 myelogram report that showed a marked 
degree of atrophy of the spinal cord.  There was no evidence 
of compression of the spinal cord any longer.  He said that, 
given the underlying atrophy, the symptoms of the claimant, 
namely the spasticity, were probably going to remain 
permanent.  He opined that they might be helped with 
medications.  He was prescribed antispasmodic medication.  In 
a June 1989 letter, Dr. Guthikonda noted that the claimant 
had failed to keep up with his medications.  He again had 
spasticity in the lower extremities, and to some extent, the 
upper extremities.  He said that he explained to the 
appellant about cervical myelopathy and the reason for him 
not improving was because of the underlying myelopathy and 
some of the irreversible changes in the spinal cord.

Also associated with the claims file is a letter, received in 
September 1992, from Edgar E. Kornhauser, D. O.  Dr. 
Kornhauser related that he provided monthly treatment to the 
appellant for arthritis of the neck.  He expressed no opinion 
as to the etiology of the appellant's condition and made no 
reference to any incident of service.  

The appellant testified at a hearing at the RO in April 1994.  
He testified that he hurt his back in service when he was 
marching with his platoon, kept his head forward stepped into 
a crevice, and fell.  His DI was upset with him and made him 
carry a stone for the remainder of the march.  Each time that 
the appellant came upon a larger stone, he was made to swap 
out.  He said that he then suffered back pain from this and 
was seen at the base hospital the next day.  He testified 
extensively that he was treated by Dr. Bernat for his back 
pain right after service.  He said that he could hardly stand 
up and was bent over from the time he got out of service.  He 
further testified that he hurt his lower back when he stepped 
into the crevice.  (Transcript p. 15).  The appellant was 
vague in his responses as to when he first developed a neck 
problem but said that it was several years after service.  
(Transcript p. 15).

Associated with the claims file is a VA hospital summary for 
the period from October 1994 to April 1995.  The summary 
covers a period of hospitalization for anterior cervical 
decompression and strut graft, and revision of an anterior 
cervical strut graft.  The diagnosis was cervical myelopathy.  
The summary noted that the appellant underwent cervical 
laminectomy, from C2-C6, in 1987 for progressive lower 
extremity weakness.  He had been involved in an accident when 
his motorized scooter was struck by a car in September 1994.  
He experienced a temporary worsening and loss of sensation in 
his lower extremities which largely resolved to baseline 
status over 48 hours after the injury.  There was no 
reference linking any of the appellant's current 
symptomatology or diagnosis to any incident of service.

Also associated with the claims file are records from the 
Social Security Administration (SSA) that were received in 
April 1998.  The records reflect that the claimant was 
awarded disability benefits in 1989 for "other diseases of 
the spinal cord."  The records contain a September 1989 
evaluation by Cybele A. Wassef, M. D.  Dr. Wassef noted that 
the claimant complained of weakness in both the upper and 
lower extremities since 1974 which had become progressively 
worse following lifting heavy objects in service.  The June 
1987 surgery was noted.  Dr. Wassef's impressions were: 
spastic quadriparesis secondary to cervical myelopathy with 
resulting severe spasticity, moderate to severe weakness of 
both upper and lower extremities, more marked on the right 
and impaired sensation and coordination; and, neurogenic 
bowel and bladder.  A medical advice report, dated in 
November 1989, noted that the claimant's symptoms were 
consistent with cervical myelopathy, leading to 
quadriparesis.  A medical analysis report, dated in August 
1989, noted that the appellant had a decompressive 
laminectomy and continued to have residual impairment in all 
four extremities.  

Also of record is an April 1998 evaluation from Ragu R. 
Sambandham, M. D., who noted the appellant's history of 
cervical myelopathy.  He also noted complaints of low back 
pain that radiated to both thighs, and sciatica with shooting 
pain down both thighs.  His impressions were: severe cervical 
spinal stenosis with myelopathy; bilateral C5-6-7-8 
radiculopathy; low back syndrome; and bilateral L5-S1 
radiculitis.

The claimant was afforded a VA orthopedic examination in May 
1998.  The examiner reported that the claims file had been 
reviewed.  The examiner noted a history of neck, middle, and 
lower back problems developed in 1973 and 1974 after a fall 
into a crevice.  It was noted at that time that there was 
some narrowing at the L5-S1 space.  The examiner also noted 
that the appellant had a significant problem with his neck.  
This included a decompression laminectomy and an anterior 
corpectomy [sic] at C3 to C7 with anterior strut grafting.  
He developed a cervical myelopathy and now suffers from 
spastic paraparesis of the arms and legs and was largely in a 
wheelchair.  An x-ray of the lumbosacral spine was 
interpreted to show minimal arthritis.  The examiner's 
diagnoses were:  residuals of an injury to the cervical, 
dorsal and lumbar spine; post-operative cervical myelopathy 
with posterior decompression in the anterior fusion; and 
degenerative disc disease at L5-S1.  The examiner also 
offered an opinion, as requested, as to the etiology of the 
appellant's condition.  The examiner stated that, since a 
mild degeneration at the L5-S1 level was present in 1973, it 
was indeed likely that this was a pre-existing condition.  It 
was judged to also be very likely that this was aggravated by 
his fall and injury in service, causing a permanent 
aggravation of the problem.  Consequently, the appellant's 
persistent back pain was all related to that degenerative 
disc disease and the injury.  The other injury to the 
cervical spine was well-documented with the surgical findings 
and multiple operations on his cervical spine.

The appellant was also afforded a VA neurological 
examination.  The examiner noted that the claimant's claims 
file and his service medical records were reviewed in great 
detail.  The examiner noted that the appellant said that he 
fell into a crevasse in boot camp and was made to carry heavy 
rocks.  In reviewing the appellant's medical records and 
SMRs, the examiner said that the story had been consistent 
for a long period of time.  He noted the letter from Dr. 
Rothschild as citing the history.  The examiner also recited 
the several SMR entries relating to the appellant's 
complaints of low back pain, and concluded that there was no 
evidence of a reference to an inservice cervical injury, no 
evidence of treatment for a cervical muscle injury, and no 
evidence of physical findings suggesting a cervical 
myelopathy or cervical radiculopathy in the SMRs.  The 
examiner also reviewed the report of Dr. Wassef as well as 
the VA hospital summary for 1994-1995.  

The examiner conducted a physical examination of the 
appellant.  The examiner listed several impressions.  With 
respect to the specific question of whether the claimant had 
neurologic deficit referable to damage in the lumbar spine, 
there was no evidence of a selective lumbar radiculopathy or 
radiculopathies.  The brisk lower extremity reflexes, the 
spastic lower extremity tone were not compatible with lumbar 
nerve root damage, which would be expected to reduce lower 
extremity tone and to reduce the intensity of the lower 
extremity reflexes.  The appellant had severe weakness in the 
lower extremities but it was not localized to the lower 
lumbar nerve root as might be expected were the problem due 
to lumbar spinal canal disease.  The pattern of diffuse lower 
extremity weakness, with increased tone and hyperactive 
reflexes was most consistent with muscle impairment due to 
cervical myelopathy, as a consequence of the damage to the 
spinal cord incurred prior to and as a result of the 1987 
surgery and subsequent cervical spinal cord damage associated 
with the structural changes that necessitated surgery in 
1994.  The examiner stated that the appellant had been 
consistent in his story of injuring himself by falling from 
[sic] a crevasse.  However, there was no documentation to 
support that such an injury occurred and that such an injury 
was of a severe enough nature to merit the appellant being 
evaluated for injury to the lumbar/cervical spine.  The 
examiner concluded that the appellant was severely disabled.  
However, the disability was due to cervical myelopathy and 
not due to any lumbar spine disease.  There was no evidence 
in the appellant's SMRs to indicate that he sustained an 
injury to the cervical spinal cord or cervical spinal canal 
during his brief period of service.

Analysis

The Board finds that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
claimant is found to have presented a claim which is not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the appellant is required to comply 
with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).

The appellant is seeking service connection for a spinal 
disability.  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. §  3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a appellant had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).

In this case, the appellant's service medical records are 
clearly negative for any reference or finding pertaining to a 
thoracic or cervical spine disability.  The SMRs do show that 
the claimant was first treated in December 1973 for 
complaints of LBP, however, they were not associated with any 
history of trauma.  His succeeding clinic visits and 
orthopedic consultations were also based on no history of 
trauma and no recollection of any action that may have cause 
the back pain.  On January 31, 1974, the appellant was 
treated for back pain that he claimed was related to his 
having had to carrying a large rock the day before.  No 
mention was made of a fall or any type of trauma.  The 
appellant had a full range of motion with hesitation and was 
noted to have mechanical LBP with marked overreaction.  The 
subsequent psychiatric evaluation determined that there was 
no medical substantiation for the claimant's back pain.  His 
DAB, which by Naval regulation included a medical member, 
determined that his condition pre-existed service and was not 
aggravated by service.  

The appellant testified that he saw Dr. Bernat right after 
service to provide treatment for his lower back.  However, 
the records show that the first treatment provided was more 
than a year later in June 1975 for a fractured right arm.  A 
history of back pain in service was noted but no further 
comment was offered as to ongoing pathology.  After that, the 
appellant did not receive treatment for any type of low back 
pain until almost four years later in February 1979.  The 
claimant testified at the hearing that his pain from this 
accident resolved within a matter of days.  The next 
treatment was not until more than eight years later in March 
1987.  

The April 1987 letter from Dr. Rothschild merely recited a 
history of a back injury as related by the appellant, but 
that history is not supported by contemporaneously recorded 
clinical documentation.  There is no evidence that Dr. 
Rothschild reviewed the SMRs to determine if any injury 
actually occurred in service, rather he simply relied on a 
history related by the appellant.  Moreover, Dr. Rothschild 
did not attribute the claimant's current symptomatology to 
any incident of service.  In fact, he was uncertain as to the 
etiology of the appellant's pain.  In regard to his cervical 
spine, the appellant testified that his first symptoms 
occurred several years after service.  Dr. Miklovich 
attributed the claimant's symptoms to his cervical myelopathy 
as did Dr. Guthikonda.  There was no reference by any of the 
doctor that the claimant's cervical myelopathy was related to 
any incident of service.  

The VA hospital summary attributed the appellant's 
symptomatology to his cervical myelopathy.  No reference was 
made to link either the appellant's 1987 or 1994 surgeries to 
any incident of service.

The SSA records, beginning in 1988, some 14 years after 
service, note low back pain.  Dr. Wassef related a history of 
weakness of the extremities back to 1974, based on a history 
provided by the appellant, without further substantiation.  
Nevertheless, he attributed the claimant's disability to 
cervical myelopathy.  Additional SSA reports also attributed 
the appellant's current disability to cervical myelopathy.  
Dr. Sambandham diagnosed a low back syndrome without 
attributing it to any incident of service, and there was no 
nexus between the cervical myelopathy and any incident of 
service.

The VA neurological examiner, after a review of the 
appellant's claims file and SMRs, stated that the claimant's 
symptoms were not compatible with lumbar nerve root damage.  
Rather the symptoms were attributable to his cervical 
myelopathy.  Further, the examiner stated that the SMRs did 
not support the appellant's contention of a lower back injury 
and that there was no evidence of any type of cervical injury 
in service.  

The Board acknowledges that the VA orthopedic examiner 
expressed an opinion that stated that the appellant injured 
his lower back in service and that this injury represented a 
permanent aggravation of a pre-existing condition.  Unlike 
the neurologist, however, the orthopedist did not make any 
specific reference to any SMRs.  The examiner simply 
attributed the claimant's onset of neck, middle and lower 
back pain to a fall into a crevice.  Yet, there is no 
objective, contemporaneously recorded evidence showing that 
the appellant sustained any injury or even suffered any such 
fall.  The only place that this information was recorded was 
in Dr. Rothschild's letter, based on the appellant's history, 
and the claimant's testimony at his hearing.  Moreover, there 
is absolutely no competent medical evidence to demonstrate 
any type of cervical or thoracic symptomatology prior to 1978 
when the claimant was treated for a stiff neck, and 1987, 
when Dr. Rothschild diagnosed compression fractures involving 
the thoracic spine.  Neither condition was related to any 
incident of service.  Further, as previously discussed, Dr. 
Benat's records show that the treating physicians attributed 
the appellant's symptomatology to his cervical myelopathy, as 
did the VA neurological examiner.  While an examiner can 
render a current diagnosis based upon an examination of the 
appellant, the opinion regarding the etiology of the 
underlying condition, without a thorough review of the 
record, can be no better than the facts alleged by the 
appellant.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Due to the lack of service medical evidence indicating any 
fall into a crevice, or any type of thoracic or cervical 
injury as suffered during service, any post-service medical 
reference to a fall, thoracic or cervical spine injury 
suffered by the appellant during his period of service, 
without a review of his service medical records, cannot, 
under LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(unenhanced medical information recorded by a medical 
examiner), be considered competent medical evidence.  See 
also Grover v. West, 12 Vet. App. 109, 112 (1999).  Thus the 
May 1998 VA orthopedic examination which found that the 
appellant suffered a fall into a crevice and sustained 
injuries to his cervical, middle and lower back, lacks 
reliability, and is of no probative value.  

While the appellant has related his disability to service, 
and is capable of providing evidence of symptomatology, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

After a complete review of all of the evidence of record, the 
Board finds that a preponderance of the evidence is against 
the appellant's claim.  Accordingly, the claimant's claim for 
service connection for a spinal disorder is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for a spinal disorder.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998).

II.  Pension

Basic eligibility for pension benefits exists when a veteran 
had active service of 90 days or more during a period of war; 
had active service during a period of war and was discharged 
or released from such service for a service-connected 
disability; for a period of 90 consecutive days or more and 
such period began or ended during a period of war; or for an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war.  38 U.S.C.A. § 
1521 (West 1991); 38 C.F.R. § 3.3 (1998).

In this case, the appellant entered onto active duty on 
November 30, 1973.  He was discharged from active duty on 
February 14, 1974.  He was given an Honorable Discharge for 
unsuitability.  His total number of days on active duty was 
77, as computed by using the days of the months involved.  
According to a September 1995 reply from the National 
Personnel Records Center (NPRC), the appellant was allotted 
four days of travel time to reach his home following his 
discharge, bringing his total service time to 81 days.  
38 C.F.R. § 3.6(b)(6) (1998).  The appellant had no other 
active service and was not discharged because of a service-
connected disability.

The appellant has not disputed the amount of time served or 
that he did not receive a disability discharge.  He has 
argued that he should not be denied a pension just because 
his period of service was lacking a few days of the required 
90 days.  However, where the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, the 
Board has no alternative but to deny the appellant's appeal 
as he does not meet the legal criteria for eligibility for a 
nonservice-connected pension.


ORDER

Service connection for a spinal disorder is denied.

Entitlement to a nonservice-connected pension is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

